UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7328


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEAN BLACKWOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00135-RDB-1;    1:10-cv-01306-RDB;   1:10-cv-01645-RDB;
1:10-cv-3609-RDB)


Submitted:   February 16, 2012            Decided:   March 5, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dean Blackwood, Appellant Pro Se. Mushtaq Zakir Gunja, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dean Blackwood seeks to appeal the district court’s

orders denying his motions for post-conviction relief under 28

U.S.C.A. § 2255 (West Supp. 2011).               We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he

timely   filing   of   a   notice   of       appeal   in   a   civil   case    is   a

jurisdictional requirement.”         Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The district court’s orders were entered on the docket

on December 9, 2010, and January 7, 2011.                  The notice of appeal

was filed on September 29, 2011.*               Because Blackwood failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.                    We also

    *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                         2
deny   Blackwood’s       pending   motions    seeking   the     release    of

documents   from   the    district   court.     We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  DISMISSED




                                     3